DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 
Notice of Amendment
	In response to the amendment filed on 1/10/2022, amended claims 1, 3-4, 8, 10-13, and 16-19 and new claims 20-21 are acknowledged. Claims 1-21 are currently pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the training" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the training" in line 2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 7-9, 11-14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. (US Patent No. 8,082,786 B1) (previously cited), further in view of Fu et al. (US Publication No. 2013/0060171 A1) (previously cited).

Regarding claim 1, Akins et al. discloses a device for measurement, diagnosis, and therapy of strength of at least one human finger, a hand, an arm, or a shoulder, comprising:
a base plate (610);
force-measuring sensors wherein at least one of the force-measuring sensors (650) is a stationarily positioned force-measuring sensor on one side of the base plate that comprises a puller bolt (645) passing through the stationarily positioned force-measuring sensor (see Figures 6A-B and col. 8, lines 25-47 and col. 9, lines 9-36); 
an actuation part (640) connected to the at least one force-measuring sensor in a force-fit via the puller bolt (see Figures 6A-B);
a guide (620) arranged on an opposite side of the base plate from the at least one force-measuring sensor and at least partially in a region of base plate sides adjoining the opposite side (see Figures 6A-B); and
at least one of axially or radially movable auxiliary devices (630, 635) arranged at and/or on the base plate to position the at least one finger, hand, or arm or to serve as a brace (see Figures 6A-B and col. 8, lines 25-47 and col. 9, lines 9-36),
wherein the measurement and diagnosis of the strength of the at least one of a human finger, a hand (see col. 9, lines 33-36), an arm (see col. 8, line 1-10), or a shoulder is performable on the device.
It is noted Akins et al. does not specifically teach additional force-measuring sensors being located on the guide. However, Fu et al. teaches a guide (19) for additional force-measuring sensors (4113) arranged on an opposite side of the base plate (16, 17) from the at least one force-measuring sensor and at least partially in a region of base plate sides adjoining the opposite side (see Figure 3 and [0027], [0038]-[0039], and [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akins et al. to include additional force-measuring sensors being located on the guide, as disclosed in Fu et al., so as to detect a force applied to each arm segment (i.e. the shoulder, elbow, wrist, and hand) (see Fu et al.: [0027]).
Regarding claim 2, Akins et al. teaches the force-measuring sensors are at least one of spring-bellows force transducers, piezo force transducers, transducers with vibrating elements, force transducers with electromagnetic compensation, or strain-gauge force transducers (see col. 8, lines 11-13 and col. 9, lines 25-36).
Regarding claim 7, Akins et al. teaches the base plate comprises a rectangular plate made of at least one of wood, plastic, or metal, with or without cushioning elements (see col. 8, lines 29-30).
Regarding claim 8, Akins et al. teaches a cross-section of the base plate is adapted or adaptable to a shape of a forearm and a shape of the hand across a length of the base plate (see Figures 6A-D and col. 8, lines 25-65 and col. 9, lines 3-21).  
Regarding claim 9, Akins et al. teaches the guide comprises one of a U- shaped metal rail at an edge of the base plate or a groove at an outer edge of the base plate (see Figure 6C).
Regarding claim 11, Akins et al. teaches for the measuring and the training (see col. 8, lines 1-10 and col. 20, lines 39-55), at least one of the axially or radially movable auxiliary devices comprise axially movable auxiliary devices at least one of for positioning or bracing the at least one finger, the hand, the arm, or the shoulder (see Figures 6A-B and col. 8, lines 25-47 and col. 9, lines 9-21).  
Regarding claim 12, Akins et al. teaches for the measuring and the training (see col. 8, lines 1-10 and col. 20, lines 39-55), the at least one of the axially or radially movable auxiliary devices comprise radially movable auxiliary devices at least one of for positioning or bracing the at least one finger, the hand, the arm, or the shoulder (see Figures 6A-B and col. 8, lines 25-47 and col. 9, lines 9-21).
Regarding claim 13, Akins et al. teaches at least one of the axially or radially movable auxiliary devices comprise at least one of a hand rest, a thumb rest, or an elbow tray, wherein the at least one of the axially or radially movable auxiliary devices are shaped for the right or left hand, right or left thumb, and/or right or left elbow (see Figures 6A-B and col. 8, lines 25-47 and col. 9, lines 9-21).
Regarding claim 14, Akins et al. teaches at least one of the axially or radially movable auxiliary devices comprise immobilizing elements for at least one of the fingers, hand, arm, and/or elbow (see Figures 6A-B and col. 8, lines 25-47 and col. 9, lines 9-21).
Regarding claim 16, Akins et al. teaches a bending, pulling, stretching, torsional, or compressive strength of the at least one human finger, the hand, the arm, or the shoulder is measurable and trainable (see col. 8, lines 1-24, col. 9, lines 22-36, and col. 20, lines 39-55).
Regarding claim 17, Akins et al. teaches a method using the device for at least one of the measurement, diagnosis, and therapy of the strength of the at least one human finger, the hand, the arm, or the shoulder according to claim 1 (see rejection above), the method comprising:
measuring or at least one of training bending, pulling, stretching, torsional, or compressive strength of the at least one human finger, the hand, the arm, or the shoulder (see rejection above and col. 8, lines 1-24, col. 9, lines 22-36, and col. 20, lines 39-55); and
training the at least one of the bending, pulling, stretching, torsional, or compressive strength of the at least one human finger, the hand, the arm, or the shoulder, on the device (see col. 20, line 39-col. 21, line 6).
Regarding claim 18, Akins et al. teaches the measuring the strength of muscles of the at least one of the finger, the hand, the arm, or the shoulder on the device (see col. 8, lines 1-24 and col. 9, lines 22-36); and
training of the strength measured muscles of the at least one finger, the hand, the arm, or the shoulder on the device (see col. 20, line 39-col. 21, line 6).
Regarding claim 19, Fu et al. teaches measuring the strength of the at least one of a biceps, triceps, and/or deltoid muscle on the device (see [0027], [0029], and [0045]); and
training the at least one of the strength measured of a biceps, triceps, and/or deltoid on the device (see [0047] and [0049]).
Regarding claims 20 and 21, Akins et al. teaches therapy of the strength of the at least one human finger, hand, arm, or shoulder is performable on the device (see col. 20, line 39-col. 21, line 6).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. and Fu et al., further in view of Ware (US Patent No. 6,951,529 B1) (previously cited).

Regarding claim 3, it is noted neither Akins et al. nor Fu et al. specifically teach the actuation part comprises at least one of a finger grip part, hand grip part, hand rest, thumb rest, or elbow tray which are shaped for at least one of individual fingers for the right or left hand, the arm, or the shoulder. However, Ware teaches the actuation part comprises at least one of a finger grip part (17A-D), hand grip part (15), hand rest (15), thumb rest, or elbow tray (25) which are shaped for at least one of individual fingers for the right or left hand, the arm, or the shoulder (see Figures 1-2 and 5-6 and col. 1, lines 38-43 and col. 3, lines 3-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akins et al. and Fu et al. to include the actuation part comprises at least one of a finger grip part, hand grip part, hand rest, thumb rest, or elbow tray which are shaped for at least one of individual fingers for the right or left hand, the arm, or the shoulder, as disclosed in Ware, so as to allow the device to be adjusted to conform to the particular length of a user’s fingers (see Ware: col. 1, lines 38-43).
Regarding claim 4, Ware teaches when the actuation part comprises the hand grip part, stationary positioning of the fingers during the measurement and therapy is achieved (see Figures 1-2 and 5-6 and col. 1, lines 38-43 and col. 3, lines 3-9).
Regarding claim 5, Ware teaches the stationary positioning of the fingers is achieved via at least one of releasable connecting elements, bolts, locking screws (18), or grip recesses (see Figures 1-2 and 5-6 and col. 1, lines 38-43 and col. 3, lines 3-9).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. and Fu et al., further in view of Berger et al. (US Patent No. 6,948,502 B2) (previously cited).

Regarding claim 6, it is noted neither Akins et al. nor Fu et al. specifically teach the force-fitting connection between the puller bolt and the actuation part comprises one of a quick-release fastener or locking screw. However, Berger et al. teaches the force-fitting connection between the puller bolt (30) and the actuation part (26) comprises one of a quick-release fastener (38) or locking screw (see Figures 1 and 5-7 and col. 3, lines 13-54 and col. 5, lines 23-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akins et al. and Fu et al. to include the force-fitting connection between the puller bolt and the actuation part comprises one of a quick-release fastener or locking screw, as disclosed in Berger et al., so as to allow the device to be adjusted to three predefined rotation points corresponding to a neutral position, 60º pronation and 60º supination to analyze joint instability based on torque measurements at each rotated position (see Berger et al.: col. 5, lines 37-40).

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. and Fu et al., further in view of Boatright et al. (US Patent No. 5,471,996 B2) (previously cited).

Regarding claim 10, it is noted neither Akins et al. nor Fu et al. specifically teach the guide is configured to receive a fastening device for the additional force-measuring sensors, wherein the additional force-measuring sensors are displaceably fixable in place on or at the guide. However, Boatright et al. teaches the guide (24) is configured to receive a fastening device (52) for the additional force-measuring sensors (66), wherein the additional force-measuring sensors are displaceably fixable in place on or at the guide (see Figures 1-2, 4-5, and 7 and col. 3, lines 16-31 and col. 6, lines 18-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akins et al. and Fu et al. to include the guide is configured to receive a fastening device for the additional force-measuring sensors, wherein the additional force-measuring sensors are displaceably fixable in place on or at the guide, as disclosed in Boatright et al., so as to allow the device to be adjusted to fit hands of different sizes, prevent the thumb from being forced into contact with the palm of the hand, and allow the force-measuring sensors to be displaced during isokinetic testing or fixed in place during isometric testing (see Boatright et al.: col. 7, lines 51-59 and col. 9, lines 32-41).
Regarding claim 15, it is noted neither Akins et al. nor Fu et al. specifically teach a holding device fixed in place in a region of the stationary force-measuring sensor for an additional force-measuring sensor, wherein the holding device positions the additional force-measuring sensor to at least one of the right or left of the base plate in a region of at least one of the thumb or the hand, and is designed to absorb a force of at least one of thumb strength or torsional strength of the hand and/or forearm. However, Boatright et al. teaches a holding device (32) fixed in place in a region of the stationary force-measuring sensor (66) for an additional force-measuring sensor (66), wherein the holding device positions the additional force-measuring sensor to at least one of the right or left of the base plate (12) in a region of at least one of the thumb or the hand, and is designed to absorb a force of at least one of thumb strength or torsional strength of the hand and/or forearm (see Figures 2 and 5 and col. 2, line 66-col. 3, line 15 and col. 7, lines 30-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akins et al. and Fu et al. to include a holding device fixed in place in a region of the stationary force-measuring sensor for an additional force-measuring sensor, wherein the holding device positions the additional force-measuring sensor to at least one of the right or left of the base plate in a region of at least one of the thumb or the hand, and is designed to absorb a force of at least one of thumb strength or torsional strength of the hand and/or forearm, as disclosed in Boatright et al., so as to provide a single device that can be used to test both a left and right hand.

Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. 
Applicant argues that amended independent claim 1 now requires a device for measurement, diagnosis, and therapy of strength of at least one human finger, a hand, an arm, or a shoulder. Applicant’s arguments rely on language solely recited in preamble. When reading the preamble in the context of the entire claim, the recitation “for measurement, diagnosis, and therapy of strength of at least one human finger, a hand, an arm, or a shoulder” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Nonetheless, it is noted Akins is concerned with measurement of strength of a forearm/wrist (i.e. a hand and an arm) (see col. 8, lines 1-10) for work capacity assessment (i.e. diagnosis to determine when an individual needs therapy, when an individual can go back to work, or when an individual meets specific work standards – see col. 19, lines 36-41), as well as hardening/conditioning to improve an indivdual’s fitness in a specific area and build up muscle strength (i.e. strength therapy – see col. 20, line 39-col. 21, line 6). As such, Applicant’s argument that Akins does not suggest a device for measurement, diagnosis, and therapy of strength of at least one human finger, a hand, an arm, or a shoulder, as recited in at least independent claim 1, is not persuasive.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., isometric measurement being distinctive from Akins dynamic measurement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nonetheless, it is noted the device of Akins is configured for “multi-axis, isometric strength testing using multiple load cells or strain gauges” (see col. 8, lines 11-13).
In response to Applicant’s argument that Akins fails to disclose the structure recited in independent claim 1, in particular “at least one of the force-measuring sensors is a stationarily positioned force-measuring sensor on one side of the base plate that comprises the puller bolt passing through the stationarily positioned force-measuring sensor”, “an actuation part connected to the at least one force-measuring sensor in a force-fit via the puller bolt“, “a guide for additional force measuring sensors arranged on an opposite side of the base plate from the at least one force-measuring sensor and at least partially in a region of base plate sides adjoining the opposite side”, and “at last one of axially or radially movable auxiliary devices”. The Examiner respectfully disagrees and notes Akins describes a sensing unit (650) stationarily positioned on one side of a platform (610) (i.e. “base plate”). The force sensing unit is connected to a handle (640) (i.e. “actuation part”) via a shaft (645) (i.e. “puller bolt”). Figures 6A-B show the puller bolt passing through the force-measuring sensor and attaching to the actuation part. Akins further describes a shuttle (620) (i.e. “guide”) that is clearly positioned on an opposite side of the base plate from the at least one force-measuring sensor (see Figures 6A-B). It is noted Akins is not relied upon to teach that the guide includes additional force-measuring sensors, although Akins does note the device can include up to four force-measuring sensors (see col. 9, lines 28-36). Lastly, Akins describes an immobilization device (630) that hinges open and closed (i.e. moves radially) to position the hand/arm and serve as a brace (see col. 8, lines 40-47) or moveable posts (635) attached to the axially moveable shuttle to position the subject’s hand/arm in proper alignment for the test activity (see col. 9, lines 9-21). The rejection clearly maps structural elements from Akins to each of the elements recited in Applicant’s claim 1, and Applicant has not demonstrated why the elements of Akins do not equate to the claimed structures. Instead, Applicant’s arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that Fu fails to teach “at least one of the force-measuring sensors is a stationarily positioned force-measuring sensor on one side of the base plate that comprises a puller bolt passing through the stationarily positioned force-measuring sensor” and “an actuation part connected to the at least one force-measuring sensor in a force-fit via the puller bolt“. However, the rejection does not rely on Fu to teach this limitation. Instead, Fu is relied upon to teach the claimed guide having additional force-measuring sensors. In particular, Figure 3 of Fu shows a first force-measuring sensor at one end of base plate (i.e. sensor 4113 at segment 18) and an additional force-measuring sensor arranged on a guide on an opposite side of the base plate (i.e. sensor 4113 on support member 19 arranged between segments 16 and 17) and at least partially in a region of base plate sides adjoining the opposite side (see [0027] and [0039]). Applicant does not appear to argue the mapping of Fu to this claim element. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner has provided explicit motivation from the Fu reference – having additional force-measuring sensors located on a guide allows the device to detect the forces applied to each arm segment individually (i.e. the shoulder, elbow, wrist, and hand) (see Fu et al.: [0027]).
Applicant presents similar arguments with respect to the rejection of claims 3-5 further in view of Ware, the rejection of claim 6 further in view of Berger, and the rejection of claims 10 and 15 further in view of Boatright. These arguments are not persuasive for the same reasons outlined above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. (US 2012/0255355 A1) describes a device for measurement, diagnosis, and therapy of strength of the hand and upper extremities including multiple force measuring sensors, at least one of which is connected to an actuation part via a puller bolt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791